Citation Nr: 1444205	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation (rating) in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1987 to June 1988, and in the U.S. Army Reserves from January 2004 to April 2005.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for migraine headaches and assigned a noncompensable rating, effective October 29, 2007.  In an April 2010 Decision Review Officer (DRO) decision, the RO granted a 30 percent evaluation for migraine headaches, effective October 29, 2007.  Although the RO granted a higher rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefits allowable.  See A.B. v. Brown, 6 Vet.App. 35 (1993).  

In January 2014, the Board remanded the appeal in order to obtain the most recent VA records and to provide the Veteran with another VA medical examination to ascertain the current nature and frequency of his service-connected migraine headaches.  Thereafter, the Agency of Original Jurisdiction (AOJ) readjudicated the appeal in an April 2014 supplemental statement of the case.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in April 2014.  Therefore, there has been compliance with the Board's remand directives.  See Stegall v. West, 11 Vet.App. 268 (1998); D'Aries v. Peake, 22 Vet.App. 97 (2008).  


FINDINGS OF FACT

1.  For the entire initial rating period from October 29, 2007, the migraine headache disability has been manifested by migraine headaches with dizziness, nausea, phonophobia, and photophobia, which occur, on average, three to four times per week.

2.  At no time during the entire initial rating period has the Veteran experienced completely prostrating headaches, with prolonged attacks, that were productive of severe economic inadaptability.   



CONCLUSION OF LAW

For the entire rating period, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006). 

As the issue on appeal concerns an initial rating for migraine headaches-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA medical treatment records.  The Veteran was also afforded VA examinations in March 2008 and March 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners had an accurate history of the migraine headache disability as obtained from the Veteran and review of the record, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disability.  The medical examiners also considered the Veteran's subjective complaints as it related to current migraine headache symptomatology and its effects on his daily life, and performed a thorough examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

Disability Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See 38 C.F.R. § 4.2 (2013); Fenderson v. West, 12 Vet.App 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected migraine headaches result in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. at 308-10.  

Initial Evaluation in Excess of 30 Percent for Migraine Headaches

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating (the maximum schedular evaluation) is assigned for migraine headaches for very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  "Prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  

The Board finds that the evidence of record, both lay and medical, does not support a rating in excess of 30 percent for the Veteran's service-connected migraine headache disability at any time during the initial rating period.  

VA primary care evaluation on November 5, 2007, indicates that the Veteran had headaches "a lot . . . about every other day" with photophobia and phonophobia.  A January 31, 2008, VA primary care treatment record indicated headaches happening "every other day" with photophobia, phonophobia, and occasional nausea.

The Veteran attended a VA neurology examination in March 2008.  The Veteran stated that he began to experience headaches in 2004, which were holocephalic headaches that were throbbing in character and which were severe, 10/10 in intensity.  The headaches were associated with nausea, occasional dizziness, and occasional photophobia and phonophobia.  He experienced the headaches twice per week, lasting two to three days, during service.  While the Veteran termed the headaches "excruciating," he did not seek medical treatment for them, instead managing the headaches with over-the-counter pain medication.  He did not miss any time from work.  Subsequent to his discharge from service, the Veteran had one headache per week, for which he took medication to control the symptoms.  He would then rest and relax in a dark quiet room and sleep.  Loud noises aggravated the headaches.  He reported that he was currently working full-time as a truck driver (65 hours per week) and had not taken any time off from work secondary to headaches.  The examiner's impression was migraine headaches without aura, severe.  

Upon VA primary care follow-up on February 26, 2008, the Veteran complained of headaches "still happening with regularity."  During VA primary care evaluation on May 26, 2009, the Veteran reported a current headache, left sided, with no photosensitivity.  The headaches were occurring almost daily.  While seen for VA primary care treatment on November 24, 2009, the Veteran complained of headaches every one to two days, which came on suddenly and were sometimes present when he awakened.  The headaches were bilateral, sometimes with an aura, with no nausea and no photosensitivity.  

Pursuant to the Board's January 2014 remand, VA treatment records dated from February 9, 2010, to January 12, 2014, were received.  The Veteran was assessed with migraine headaches with auras two to three times per week following VA primary care evaluation on June 6, 2012.  Following VA primary care follow-up evaluation on August 6, 2013, the Veteran was assessed with migraine headaches with auras (shock from neck forward), occurring three to four times per week.  Upon VA primary care follow-up evaluation on December 14, 2013, the Veteran was assessed with migraine headaches with auras (shock from neck forward), three to four times per week.  

In compliance with the Board's January 2014 remand, the Veteran was afforded a VA headaches examination on March 3, 2014.  The Veteran's current headaches were described as holocephalic, throbbing and pressure-like in character, severe in intensity.  Headaches were associated with nausea, blurred vision, dizziness, photophobia and phonophobia.  The average duration of the headaches was four to five hours, three to four times per week.  The Veteran stated his headaches were severe but "not prostrating."  Concerning symptomatology relating to prostrating attacks of headache pain, the Veteran was said to not have characteristic prostrating attacks of migraine headache pain.  No response was provided as to the question of whether the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headaches were said to impact his ability to work full-time as a truck driver.  While he stated that his headaches reduced his work efficiency, the Veteran reported that he had not taken any time off from work because of his headaches.  The examiner  remarked that the Veteran's headaches were a continuation of headaches mentioned during service (specifically, a medical history included with a Medical Board report dated December 5, 2004, wherein the Veteran check "yes" with respect to frequent and severe headaches and mentioned having frequent or severe headaches almost every other day).

Upon review of all the lay and medical evidence of record, the Board finds that, throughout the initial rating appeal period, the Veteran's service-connected migraine headache disability has been manifested by migraine headaches with dizziness, nausea, phonophobia, and photophobia that occur, on average, three to four times per week.  At no time during the initial rating appeal period has the Veteran experienced very frequent completely prostrating headaches with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for an increased disability rating of 50 percent.  While the Veteran has reported varying degrees of headache frequency (to include "almost daily" in May 2009), the evidence of record does not at any point show completely prostrating and prolonged attacks.  Notably, during March 2014 VA examination, the Veteran stated his headaches were severe but "not prostrating."  With respect to symptomatology relating to prostrating attacks of headache pain, the Veteran was said to not have characteristic prostrating attacks of migraine headache pain.  No response was provided as to the question of whether the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  While the Veteran described his headaches as "excruciating" during March 2008 VA examination, at no time were his headaches described as causing "extreme exhaustion or powerlessness."  

The Board further finds that the Veteran's migraine headaches are not productive of severe economic inadaptability.  The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet.App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.  Here, the Board observes that the Veteran has not submitted any evidence to show his headaches have been "productive of severe economic inadaptability." He has not submitted any official leave report or written statements from his employer indicating his usage of vacation or sick leave related to his headaches.  He also has not submitted any evidence showing that he lost any job, or was ever in jeopardy of losing one his job, due to excessive use of leave related to his headaches.  In fact, during VA examination in March 2008 and March 2014 the Veteran reported that he had not taken any time off from his full-time job as a truck driver due to his headaches.  Based on the foregoing, the Board finds that this evidence does not show the headache disability alone has caused significant interference with the Veteran's employment or that it has been productive of severe economic inadaptability at any time during the appeal.  Therefore, the criteria for a higher rating of 50 percent are not met at any time during the entire appellate period.  

Extraschedular Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet.App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 30 percent rating under Diagnostic Code 8100.  The schedular criteria for rating the migraine headaches encompass all symptoms and functional impairment associated with the Veteran's migraines.  The schedular rating criteria contemplate the frequency and severity of "prostrating attacks," as well as the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches (i.e., severe economic inadaptability).  In this case, the 30 percent schedular rating contemplates migraine headaches manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As noted, the Veteran reported that he has not taken off any time from work due to his headaches.  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 30 percent schedular rating.  Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected migraine headaches, no extraschedular referral is warranted in this case.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet.App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  Specifically, the Veteran has not alleged, and the record does not show, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a claim for TDIU is not raised, and is not part of this appeal.  


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


